STATON, Judge,
concurring in result.
I concur in result since the integrity of the judicial process has been called into question. When a motion to correct errors contains an allegation which cast a shadow upon the integrity of the judge and his judgment, a response is called for from the judge. Here, there was none. Paragraph eight of the motion to correct errors indicated that the law clerk of the Judge had engaged in litigation which would cause the Judge to violate Canons 2 and 3 of the Code of Judicial Conduct—an appearance of impropriety. The Majority has taken *199the position that no response from the judge and no affidavit with the motion to correct errors leaves this Court no alternative but to affirm. This Court must base its decision upon the record. In this case, none exist which would support the allegation.
I would sua sponte require the trial judge to state whether Goldenberg was his law clerk when the judgment was prepared and whether the law clerk participated in any way with the preparation of the judgment. More is at stake here than the merits of the appeal.